UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Rahul Manchanda,

                                   Plaintiff,
                                                                                 ECF CASE
              - against -
                                                                       No. 20 Civ. 10745 (ALC)
Internal Revenue Service et al.,
                                                                       NOTICE OF APPEARANCE
                                   Defendants.



  TO:     Clerk of Court
          United States District Court
          Southern District of New York

          The undersigned attorney respectfully requests that the Clerk note his appearance in this

  case as counsel for the Internal Revenue Service and the named individual defendants in their

  official capacities and add him as a Filing User to whom Notices of Electronic Filing will be

  transmitted in this case.

  Date: New York, New York
        December 28, 2020
                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney for the
                                                       Southern District of New York

                                                 By:     /s/ Jeffrey Oestericher
                                                       JEFFREY OESTERICHER
                                                       Assistant United States Attorney
                                                       86 Chambers Street, 3rd Floor
                                                       New York, New York 10007
                                                       Telephone: (212) 637-2695
                                                       Facsimile: (212) 637-2730
                                                       Email: Jeffrey.Oestericher@usdoj.gov
